ORDER
The Court, after review of the above referenced matter and good appearing, does hereby deny a stay of that part of the Ex Parte Temporary Custody Order dated 11 August 1997 granting temporary custody to Ryan Sense a/k/a Ryan Wilson and further, that the natural mother, Claudia Adams shall continue to exercise physical custody of the minor child until sUch time as this matter is properly adjudicated.
Denied on the following basis:
1. Not ripe for appeal;
2. Not a final judgement or order;
3. Not filed with clerk of appeals court;
4. No service on opposing party.